Citation Nr: 9921597	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of right shoulder dislocations (major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 1988 
and from March 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the March 1994 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for right shoulder 
dislocation and assigned a zero percent evaluation, effective 
from August 1993.

In April 1997, the Board remanded this matter to the RO for 
further development, to include obtaining any additional 
treatment records, verifying the dates of the veteran's service, 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (1998), and affording the veteran a VA examination.

By rating decision dated in June 1998, the RO increased the 
evaluation of the service-connected right shoulder dislocation 
(major) from zero to 10 percent, effective from August 1993.  The 
Board notes that the veteran may still receive an evaluation in 
excess of 10 percent for residuals of a right shoulder 
dislocation.  Therefore, the issue of entitlement to an 
evaluation in excess of 10 percent for the service-connected 
right shoulder dislocation is now before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran's residuals of right shoulder dislocations are 
manifested by infrequent episodes of recurrent dislocation, 
forward elevation of 130 degrees, abduction of 140 degrees, 
inability to lift weight above shoulder level due to risk of 
subluxation, and complaints of chronic daily pain, functional 
impairment due to pain, and acute flare-ups every two to three 
months.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for residuals of 
right shoulder dislocations have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran is right hand 
dominant.  In May 1985, he sought treatment for a right upper arm 
injury and reported that he had injured his right upper arm in a 
wrestling match when his opponent twisted his right arm using 
pressure on the right triceps area.  The assessments were triceps 
strain and he underwent physical therapy.  The veteran incurred a 
right anterior inferior shoulder dislocation in April 1989 when 
he fell while playing football.  

Treatment providers noted that there was visible deformity, that 
there was tenderness to palpation around the deformity, that 
there was decreased range of motion secondary to pain, that his 
hand was cold, that the forearm was swollen, that there was some 
discoloration, that he was neurovascularly intact, and that 
capillary refill and distal pulses were good.  X-rays showed that 
there was an anterior inferior dislocation with Hill-Sacks 
deformity with compression fracture of the humeral head.  It was 
noted that there was difficulty relocating the shoulder.  The 
right shoulder was reduced and he was referred to the orthopedic 
clinic.  

X-rays then showed proper reduction of the subluxation in the 
restoration of the anatomic relationships.  Later in April 1989, 
he was given a physical profile due to his shoulder dislocation 
and the limitations included no lifting.  The veteran wore an 
immobilizer for four weeks.  A May 1989 physical therapy note 
shows active range of motion of 110 degrees of forward flexion 
and abduction, motor intact, positive apprehension, no noted 
deformity, and tender anterior glenohumeral joint.  The 
assessment was status post right anterior inferior glenohumeral 
dislocation.  

In April 1990, the veteran was treated for status post dislocated 
right shoulder which spontaneously reduced.  X-rays showed that 
it reduced without fracture.  The assessment was status post 
dislocation, humerus head, reduced.  He was given a physical 
profile which limited his activities due to the dislocated right 
shoulder.  Later in April 1990, the veteran was doing well and 
the assessment was status post shoulder dislocation.  He wore an 
immobilizer for about four weeks and underwent physical therapy.  

A May 1990 physical therapy treatment record shows that the 
veteran was status post anterior dislocation of the right 
shoulder times two and that the veteran did not complain of upper 
extremity tingling or numbness.  It was noted that sensation was 
intact, deep tendon reflexes were within normal limits, upper 
extremity strength was within normal limits except anterior and 
middle deltoid which was 4+/5, and there was no apprehension, but 
he did report an uncomfortable feeling.  There was full range of 
motion except that internal rotation was to 45 degrees and 
external rotation was to 80 degrees.  The assessment was status 
post second anterior dislocation, right shoulder.  In May 1990, 
another physical profile which limited his activities was issued 
due to the right shoulder dislocation.  

In September 1990, he sought treatment for right shoulder pain 
and reported that he felt his shoulder "going out" when he was 
playing basketball 24 hours earlier.  The treatment provider 
noted that there was good range of motion in both shoulders with 
some popping in the right shoulder when raising the arm above his 
head.  The veteran said that raising his arm above his head was 
painful.  

There was equal strength, and color in both shoulders and arms 
and good range of motion of both hands.  There was no assessment.  
An October 1990 treatment record shows that he reported that he 
had injured his right shoulder while playing volleyball 30 
minutes earlier and that he had right shoulder pain.  He stated 
that the joint popped out for one minute, that he was examined by 
his company medic, and that the shoulder popped in with rotation.  
It was noted that the shoulder had dislocated and was realigned.  
The treatment provider reported that there was full range of 
motion of the right shoulder and no point tenderness, swelling, 
deformity, cyanosis, or crepitus.  Prominent distal pulse was 
with good sensation.  The assessment was right shoulder injury, 
chronic.  

In November 1990, he was referred to an orthopedic clinic and the 
provisional diagnosis was status post third right anterior 
shoulder dislocation.  The orthopedic treatment provider noted 
that the veteran had had three dislocations in the past 18 
months.  The provider noted "Positional dislocations."  
Strength was 5/5, neuro-vascular system was okay, and there was 
positive subluxability to the right glenohumeral.  The treatment 
provider reported that X-rays were negative.  The impression was 
chronic shoulder dislocations.  The veteran was informed of his 
surgical options.  

A December 1990 treatment record shows that he reported for 
follow up of his shoulder and that he was scheduled for a scope 
of the right shoulder.  In April 1991, the veteran complained of 
pain in his right shoulder and it was noted that he was pending 
operation in spring 1991.  There was no point tenderness, 
crepitus, ecchymosis, swelling, or deformity.  There was pain on 
the anterior deltoid upon raising of the arm.  The assessment was 
rule out injury reoccurring on right shoulder.  

In July 1991, the veteran requested an orthopedic surgical 
consult and he reported that he had right shoulder pain off and 
on.  The assessment was rule out dislocation.  The veteran was 
referred to the orthopedic clinic with the provisional diagnosis 
of recurrent anterior right shoulder subluxations.  

The orthopedic treatment provider noted that flexion and 
abduction were to 170 degrees, external rotation was to 60 
degrees, and internal rotation was to T6.  There was positive 
apprehension and strength was +5/5.  The impression was chronic 
dislocation, right shoulder.  September 1991 right shoulder X-
rays showed a slight irregularity of the humeral head, which 
suggested an early Hill-Sach's deformity, possibly related to the 
recurrent dislocations; no other findings were noted.  

An October 1991 hospital report shows that he had active flexion 
and abduction to 170 degrees, external rotation to 60 degrees, 
and internal rotation at T6.  He had a negative impingement sign; 
positive apprehension test with abduction and external rotation 
of his shoulder; strength of plus 5/5 in all groups, and normal 
sensation and light touch.  It was noted that X-rays were within 
normal limits.  The impression was chronic anterior dislocation, 
right shoulder.  

He then underwent arthroscopy of the right shoulder which 
revealed a Hill-Sachs and Bankart lesion and partial tear of the 
rotator cuff.  He had arthroscopic debridement of the rotator 
cuff tear and arthroscopic stabilization of the right shoulder 
with stapling of the middle and inferior glenohumeral ligaments.  
October 1991 arthroscopic pictures are of record with the 
notations glenoid abrasion, partial rotator cuff tear, torn 
labrial complex, and Hill Sachs.  

It was noted that the veteran did well post-operatively, that he 
was instructed on exercises for range of motion, and that he was 
kept in an immobilizer for three weeks.  After three weeks, he 
had right shoulder flexion to 140 degrees, abduction of 120 
degrees, external rotation to 30 degrees, and internal rotation 
to T-12.  He was discharged from the hospital with a physical 
profile and instructions to start with a strengthening program in 
physical therapy.  In November 1991, he underwent physical 
therapy.  In December 1991, a treatment provider noted that he 
was two months status-post arthroscopic stapling of the right 
shoulder and that he had been attending physical therapy.  
Flexion and abduction was to 170 degrees, external rotation was 
to 30 degrees (compared to 60 degrees), and internal rotation was 
to T6.  It was noted that there was no instability.  

The veteran was given another physical profile in December 1991.  
In February 1992, it was noted that there were no complaints.  
Flexion and abduction were to 170 degrees, external rotation was 
to 45 degrees (compared to 60 degrees), and internal rotation was 
to T6.  There was no instability and the impression was stable 
right shoulder.  At the February 1992 separation examination, the 
veteran reported that he had had a swollen and painful right 
shoulder joint, that he had had three dislocations of the right 
shoulder, and that he underwent arthroscopic surgery on his right 
shoulder in October 1991.  The examiner noted that there was 
decreased active range of motion of the right shoulder when 
compared with the left and that there were scars on the right 
shoulder secondary to arthroscopy.  

At the September 1993 VA general medical examination, the veteran 
reported that he dislocated his shoulder three times in service 
and that he had had intermittent right shoulder pain since these 
injuries.  He stated that he underwent arthroscopic surgery in 
service in October 1991.  He reported that, after service in July 
1993, he again dislocated his right shoulder and reduced it 
himself after two attempts.  He stated that, since his last right 
shoulder injury, he usually heard crackles and noise from the 
right shoulder joint on movement, particularly on abduction.  

It was noted that his range of motion was within normal limits 
except on elevation which was to 160 degrees instead of the 
normal 180 degrees.  His current complaints included right 
shoulder pain, inability to lie on the right shoulder when 
sleeping, inability to lift certain weights over 20 pounds, and 
numbness of the right shoulder when trying to elevate the arm 
above the shoulder level.  The examiner reported that the veteran 
was right handed, that there was a small scar from previous 
arthroscopy on the right shoulder, and that there was no atrophy 
or swelling.  The examiner stated that there was no restricted 
motion and that flexion and extension were normal.  The working 
diagnosis was recurrent right shoulder joint dislocation and 
pain, suspect right shoulder joint strain.  

By rating decision dated in March 1994, the RO granted service 
connection for right shoulder dislocation and assigned a zero 
percent evaluation, effective from August 1993.  

A September 1994 VA outpatient treatment record shows that the 
veteran reported that he had had three right shoulder 
dislocations in service and that he had undergone arthroscopic 
stapling in October 1991.  He also stated that his right shoulder 
subluxated in July 1993.  He complained of right shoulder pain 
and subluxation and reported that he took Motrin which helped.  
The treatment provider noted that the veteran did not want 
further surgery, that he "has subluxation of the right shoulder 
on multiple occasions," and that he would not be able to carry 
weights above the shoulder due to the danger of subluxation.  
Motrin was prescribed.   

At the August 1995 personal hearing conducted by a hearing 
officer at the RO, the veteran testified that he was right handed 
and that he had had recurrent, almost daily right shoulder pain 
since service; that the pain occurred with simple activities and 
motion such as shifting the gears of his car; and that it was 
very painful just doing normal movements.  Hearing Transcript 
(Tr.) at 1, 4.  He stated that he dislocated his right shoulder 
after service in July 1993 and that it took approximately five 
minutes before it was reduced.  Tr. at 1, 2.  

He reported that, after the July 1993 injury, it was very painful 
to move his right arm at all and that it took three to four days 
for the pain to go away.  Tr. at 5.  He testified that he did 
seek treatment for the July 1993 dislocation because he was able 
to set it himself, because he knew that there was nothing that 
anyone could do other than give him pain medication, and because 
he was uninsured and could not afford treatment.  Tr. at 1, 2.  
He asserted that, since the July 1993 dislocation, he had a lot 
of tingling sensation in his shoulder and noises that came from 
his shoulder when he performed basic movements.  Tr. at 1.  He 
asserted that his right shoulder disorder was more severe than 
when he was discharged from service.  Id.  

The veteran and the representative testified that he had to be 
very careful with any kind of "uncontrolled" movement, like 
throwing things, to prevent additional dislocations of the right 
shoulder.  Tr. at 1.  The veteran reported that he worked in the 
area of lawn maintenance and services; that certain jobs such as 
pruning shrubs, pulling weeds, or working with plants caused 
right shoulder pain; that he had right shoulder pain and soreness 
after an average day of work; and that he had daily right 
shoulder pain.  Tr. at1, 2.  

He stated that he did not know if there was loss of strength in 
his right arm but that he was "leery" of using his right arm 
and that he tries to do more things left handed.  Id.  He 
asserted that the pain was so severe that it sometimes woke him 
up at night, that when he rolled over on his right side it caused 
a tingling sometimes numb feeling that woke him up, that his 
right shoulder pain occasionally caused a tingling sensation down 
his right arm, that when he moved his right shoulder there was a 
light cracking noise, and that he had not noticed any swelling.  
Tr. at 2.  

He contended that he had limitation of motion of the right 
shoulder, that he was very wary of moving his right shoulder, 
that putting his hands behind his head caused a very weak feeling 
in his shoulder and was not a comfortable position; and that a 
physician told him in September 1994 that he should not lift 
anything above shoulder level or move his right arm above 
shoulder height due to the possibility of dislocation.  Tr. at 3.  
He reported that there was never any damage to the bone or nerves 
in his right shoulder that he was aware of and that he had been 
prescribed Ibuprofen to be taken as needed, but that he did not 
take this on a daily basis because it really did not relieve the 
pain.  Tr. at 3, 4.  

At the August 1997 VA orthopedic examination, the veteran 
reported that he was currently self employed in a lawn 
maintenance business.  He reported that he had dislocated his 
right shoulder three times in service, that he had had right 
shoulder arthroscopic surgery in service, and that he again 
dislocated his shoulder after service in July 1993.  

His current complaints included chronic right shoulder pain, 
inability to lift any significant weight, inability to do any 
procedures that require raising his arm above shoulder height, 
occasionally being awakened from sleep due to pain when he rolls 
over on his shoulder, and occasional numbness if he lies on that 
shoulder.  

The examiner noted that the claims file was reviewed and reported 
that there was no right shoulder swelling or deformity.  Right 
shoulder forward elevation showed that at 130 degrees the veteran 
experienced pain noticed by facial grimacing and voiced 
complaints.  The examiner noted that he was able to go to 140 
degrees of forward flexion.  Right shoulder abduction showed that 
at 140 degrees, the veteran had significant discomfort.  Right 
shoulder external rotation was to 60 degrees and internal 
rotation was to 55 degrees.  

The examiner stated that the reported range of motion was with 
consideration of pain, fatigue, weakness, coordination, and 
altered by repetitive movements.  The examiner reported that 
there was no evidence of any neurological involvement and that 
there was no evidence of muscle atrophy.  It was noted that right 
hand strength was 30 kilograms or 66 pounds of strength as 
compared to left hand strength of 38 kilograms or approximately 
80 to 82 pounds.  The examiner noted that, as the veteran was 
right handed, there was definitely some decrease in strength of 
the right hand compared to the left hand.  The diagnosis was 
chronic pain right shoulder secondary to subluxation.  

The August 1997 VA examiner commented that the service-connected 
right shoulder disability appeared to involve mainly the joint 
structure, but that there was slight decrease in hand strength of 
the affected side compared to the good side.  The examiner noted 
that the veteran reported that he had acute flare-ups about "two 
to three months" and that this may be due to inclement weather 
or occasionally due to his work.  It was again noted that the 
veteran worked in lawn maintenance and that, when there was an 
acute flare-up, it often necessitated that he either not work at 
all or that he do more menial jobs due to the pain and restricted 
motion.  

The August 1997 right shoulder X-ray report shows that there was 
no significant change since April 1994, that there was evidence 
of a previous ligamental reconstructive surgical procedure, and 
that the joint surfaces appeared normal.  The impression was no 
significant abnormality.  

By rating decision dated in June 1998, the RO increased the 
evaluation of the veteran's service-connected right shoulder 
dislocation from zero to 10 percent, effective from August 1993.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as 
far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1998).  This evaluation includes consideration of 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  38 
C.F.R. §§ 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Separate diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which require 
the evaluation of the complete medical history of the claimant's 
condition.  These regulations operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes in 
the condition.  Schafrath, 1 Vet. App. at 593-94.  

In Fenderson, it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter "the Court") also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period. 

When a question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R § 4.14 (1998).  The Court has emphasized that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately as long as the symptomatology 
is not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.25 (1998).

Normal range of motion of the shoulder consists of forward 
elevation (flexion) from 0 to 180 degrees, abduction from 0 to 
180 degrees, and external and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (1998).  

The evidence shows that the service-connected right shoulder is 
the veteran's major shoulder.  Under the governing criteria, 
limitation of motion of the major arm at shoulder level warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  



Limitation of the major arm midway between the side and shoulder 
level warrants a 30 percent rating and limitation of motion of 
the major arm to 25 degrees from side is assigned a 40 percent 
evaluation.  Id.  

Recurrent dislocation of the major humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only at 
the shoulder level warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Recurrent dislocation of the 
major humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements warrants a 30 percent rating.  
Id. 

Dislocation of the major clavicle or scapula warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1998).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).



Analysis

The Board finds that the veteran's claim for an initial 
evaluation in excess of 10 percent for the service-connected 
residuals of right shoulder dislocations is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
When a claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his service-connected right 
shoulder disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the April 1997 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty to 
assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

The veteran essentially contends that his residuals of right 
shoulder dislocations are more disabling than the current 10 
percent evaluation reflects, thereby warranting an evaluation in 
excess of 10 percent.  He asserts that he has chronic, daily 
pain; that simple movements like driving or reaching for objects 
can cause severe pain; that he has sleep problems due to pain and 
tingling in his right shoulder; that he has functional loss due 
to right shoulder pain which seriously affects his occupation, 
and that he has acute flare-ups approximately every two to three 
months.  

The representative has asserted that the veteran reported that 
his right shoulder dislocated "continually" and that he had had 
numerous right shoulder dislocations since the October 1991 
inservice surgery.  

The veteran asserts that he has limitation of motion of his right 
shoulder, that his right shoulder motion is further limited by 
pain, and that he has acute flare ups every two to three months.  
He also contends that this adversely affects his job.  As noted 
above, normal range of motion of the shoulder consists of forward 
elevation (flexion) and abduction from 0 to 180 degrees and 
external and internal rotation from 0 to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  

A February 1992 service medical record shows that flexion and 
abduction were to 170 degrees, external rotation was to 45 
degrees (compared to 60 degrees), internal rotation was to T6, 
and that there was no instability.  The February 1992 separation 
examiner reported that there was decreased active range of motion 
of the right shoulder when compared with the left.  The September 
1993 VA examiner noted that range of motion was within normal 
limits except on elevation which was 160 degrees instead of the 
normal 180 degrees; however, this examiner also stated that there 
was no restriction of motion and that flexion and extension were 
normal.  

The most recent August 1997 VA examiner reported that forward 
elevation was to 130 degrees with pain shown by facial grimacing 
and voiced complaints, abduction was to 140 degrees with 
significant discomfort, external rotation was to 60 degrees, and 
internal rotation was to 55 degrees.  The August 1997 VA examiner 
also noted that range of motion was reported with consideration 
of pain, fatigue, weakness, coordination, and altered by 
repetitive movements.  

Therefore, there is evidence of limitation of motion of the right 
arm/shoulder.  Additionally, in a September 1994 VA orthopedic 
treatment record, the treatment provider stated that the veteran 
would not be able to carry weight above the shoulder due to 
danger of subluxation.  


In light of the September 1994 treatment provider's findings and 
the veteran's complaints of pain and flare ups which limit his 
ability to function on the job, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, the 
limitation of motion of the right arm due to the service-
connected right shoulder disability more closely approximates 
limitation of motion of the major arm at shoulder level.  
Therefore, a 20 percent evaluation is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  See also 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45; DeLuca.  

An evaluation in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, is not warranted because the record 
includes no evidence of limitation of motion of the major arm to 
midway between side and shoulder level or to 25 degrees from the 
side.  The veteran has not asserted that he has such limited 
motion.  

It is noted that the August 1997 examiner stated that the 
service-connected right shoulder disability appeared to involve 
mainly the joint structure, but that a slight decrease in hand 
strength of the affected side was noted.  The Board finds that 
the slight decrease in right hand strength has been adequately 
compensated in the 20 percent evaluation which included 
consideration of functional impairment and functional loss under 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201; 
DeLuca. 

The Board notes that the service medical records show that the 
veteran dislocated his right shoulder in April 1989, April 1990, 
and October 1990.  Additionally, in September 1990, he reported 
that he felt his shoulder going out when he was playing 
basketball one day earlier.  The inservice diagnoses included 
chronic shoulder dislocations; right shoulder injury, chronic; 
recurrent anterior right shoulder subluxations; chronic 
dislocation, right shoulder; and chronic anterior dislocation, 
right shoulder.  In October 1991, he underwent right shoulder 
arthroscopic surgery.  

The post-service medical evidence shows that the veteran has 
reported that he dislocated his right shoulder again in July 
1993, and that it reduced itself after two attempts, but that he 
did not seek treatment for this because he did not have health 
insurance at the time and he knew that treatment providers could 
only give him pain killers.  Although the veteran is not 
competent to report that his shoulder was dislocated in July 1993 
pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), he is 
competent to report his symptoms and to state that they were the 
same symptoms he had when he incurred the inservice right 
shoulder dislocations.  

The Board notes the evidence shows that the veteran has incurred 
at least three dislocations of his right shoulder since April 
1989, and that he has reported that he dislocated his shoulder 
again in July 1993, although there is no competent medical 
evidence of this.  Based on the aforementioned, the Board finds 
that the veteran has infrequent episodes of recurrent dislocation 
of the major humerus at the scapulohumeral joint with guarding of 
movement only at shoulder level which warrants a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Although the veteran has asserted that he dislocated his right 
shoulder in July 1993, although the representative has asserted 
that the veteran has had numerous right shoulder dislocations 
since the October 1991 surgery and the July 1993 dislocation, and 
although the September 1994 VA orthopedic treatment provider 
reported that the veteran "has subluxation of the right shoulder 
on multiple occasions," there is no competent medical evidence 
of a right shoulder dislocation since 1990.  As such, the 
evidence does not show frequent episodes of recurrent dislocation 
of the major humerus at the scapulohumeral joint with guarding of 
all arm movements.  Therefore, an evaluation in excess of 20 
percent for frequent recurrent dislocation of the right shoulder 
is not warranted under Diagnostic Code 5202.  

Although the Board has found that the veteran's service-connected 
right shoulder disorder warrants a 20 percent evaluation under 
either Diagnostic Code 5201 or Diagnostic Code 5202, separate 
evaluations may not be assigned under these Diagnostic Codes.  

The evaluation of the same disability or manifestations under 
various diagnoses is to be avoided.  38 C.F.R § 4.14 (1998); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 
(1998).

Although the service medical records include X-ray evidence of 
Hill-Sachs deformity with compression fracture of the humeral 
head and Bankart lesion, August 1997 X-rays show only evidence of 
previous ligamental reconstructive surgical procedure and normal 
joint surfaces; the impression was no significant abnormality.  
The record includes no evidence of loss of head of the humerus 
(flail shoulder), nonunion of the humerus (false flail joint), 
fibrous union of the humerus, or malunion of the humerus.  
Therefore, evaluations for such are not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Additionally, as there is no 
evidence whatsoever of ankylosis of scapulohumeral articulation, 
a rating in excess of 20 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

As 38 C.F.R. § 4.71a, Diagnostic Code 5203 does not provide an 
evaluation in excess of 20 percent and as a separate evaluation 
under this Diagnostic Code would constitute pyramiding, an 
evaluation in excess of 20 percent or a separate evaluation under 
this Diagnostic Code is not warranted.  See 38 C.F.R § 4.14; 
Esteban.

The Board notes that, although the veteran has complained of 
tingling and numbness in his right shoulder, there is no evidence 
of neurological disability.  The August 1997 VA examiner 
specifically stated that there was no evidence of any 
neurological involvement.  Therefore, a higher or separate rating 
based on neurological impairment is not warranted.  

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts found 
- a practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. 119 (1999).  It is noted that the veteran testified that his 
right shoulder disorder had become more severe than it was at 
separation in March 1992, and that the August 1997 VA orthopedic 
examiner stated that there had been worsening of his symptoms 
over the past several years.  

However, the evidence does not show that there has been a change 
in the severity of the veteran's symptoms which would warrant 
staged ratings or an evaluation in excess of 20 percent at any 
time since August 1993, the effective date of the grant of 
service connection and the evaluation assigned for the service-
connected right shoulder disability.  Therefore, staged ratings 
are not warranted.

The veteran testified in August 1995 that he had seen a doctor at 
Bay Pines VA medical facility approximately three times since 
service, the last time being in September 1994.  See Tr. at 4.  
The claims file includes the September 1994 VA outpatient 
treatment record and a September 1993 VA examination report, but 
no other VA medical records dated prior to August 1995.  
Therefore, it appears that there may be one or two VA outpatient 
treatment records that have not been obtained, depending on 
whether the veteran included the September 1993 VA examination as 
one of his three occasions of VA treatment.  

However, the veteran did not report the dates of this treatment 
other than that it the last appointment was in September 1994, 
and he did not report any VA treatment in response to the RO's 
February 1994 and November 1998 letters requesting that he 
furnish medical evidence and report the treatment he received for 
his right shoulder disability. 

As noted above, an evaluation in excess of the 20 percent rating 
assigned by the Board requires limitation of motion of the major 
arm midway between side and shoulder level or to 25 degrees from 
side; frequent episodes of recurrent dislocation of the humerus 
at the scapulohumeral joint with guarding of all arm movement; 
ankylosis of scapulohumeral articulation; or loss of head of 
humerus, nonunion of humerus, fibrous union of humerus, or 
malunion of humerus.  The record includes no evidence whatsoever 
of loss of head of humerus, nonunion of humerus, fibrous union of 
humerus, or malunion of humerus, before or after the alleged one 
or two occasions of treatment which occurred sometime between 
March 1992 and September 1994.  As such, the Board finds that 
these one or two alleged VA outpatient treatment records could 
not possibly preponderantly show that such disorders exist.  

The medical evidence of record also includes no evidence of 
ankylosis of scapulohumeral articulation, limitation of motion of 
the major arm midway between side and shoulder level or to 25 
degrees from side, or frequent episodes of recurrent dislocation 
of the humerus at the scapulohumeral joint with guarding of all 
arm movement.  As all of the evidence already of record is 
negative for the criteria necessary for an evaluation in excess 
of 20 percent for the service-connected right shoulder 
disability, the Board finds that even if the one or two alleged 
VA treatment records were obtained and included evidence of any 
of these criteria, the preponderance of the evidence would be 
against a finding that these criteria had been met.  

Additionally, even if it was shown that the one or two alleged 
treatment records which would be dated prior to September 1994 
showed right shoulder dislocations, there is no competent medical 
evidence of a dislocation since that time and this would not show 
"frequent" episodes of recurrent dislocation of the humerus at 
the scapulohumeral joint.  Finally, as the veteran has repeatedly 
alleged that his right shoulder disability continues to worsen, 
it appears that the alleged one or two treatment records dated 
prior to September 1994 would not include evidence of a more 
severe disability than the current August 1997 VA examination 
findings.  Therefore, the Board finds that an additional remand 
for the purpose of obtaining the alleged one or two pre-September 
1994 treatment records is not warranted and that this will not 
result in prejudice to the veteran.  

It is also noted that the August 1997 VA examination report and 
August 1997 X-ray report show that the veteran had X-rays taken 
at that VA facility in April 1994.  The April 1994 X-ray report 
is not of record.  However, the August 1997 VA examiner stated 
that the April 1994 X-rays showed status-post reconstructive 
surgery of the right shoulder and the August 1997 X-ray report 
shows that there was no significant change since April 1994, that 
there was evidence of previous ligamental reconstructive surgical 
procedure and the joint surfaces appeared normal, and that the 
impression was no significant abnormality.  

Therefore, as the August 1997 X-ray report shows no significant 
change from the April 1994 X-ray report, an attempt to obtain the 
April 1994 X-ray report is not necessary.  

The Board notes that the RO provided the veteran with the 
criteria requisite for the assignment of an increased evaluation 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The RO 
determined that no basis existed upon which to award increased 
compensation benefits on this basis.  The Board agrees.  The 
appellant's right shoulder disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient care 
as to render impractical the application of the regular schedular 
standards.  

The Board finds that the Board's grant of an increased evaluation 
of 20 percent for the right shoulder disability adequately 
compensates the veteran for the nature and extent of severity of 
his disability.  No basis has been presented upon which to 
predicate referral of the veteran's case to the Director of the 
VA Compensation and Pension Service for consideration of an 
evaluation in excess of 20 percent on an extraschedular basis.

Finally, the Board notes that the RO adequately addressed and 
provided the veteran with the applicable rating criteria and 
regulations in supplemental statements of the case dated in May 
and September 1995  and July 1998, and in the September 1995 
hearing officer decision.  The Board's April 1997 remand also 
provided the veteran with applicable regulations. 

Therefore, the Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance to the 
veteran is required in order to satisfy the VA's duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).

Accordingly, the Board concludes that the preponderance of the 
evidence shows that a 20 percent evaluation and no higher is 
warranted for the veteran's service-connected residuals of right 
shoulder dislocations. 


ORDER

Entitlement to an initial 20 percent evaluation for the service-
connected residuals of right shoulder dislocations is granted, 
subject to the governing regulations applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

